Slip Op. 20-177

          UNITED STATES COURT OF INTERNATIONAL TRADE



TRANSPACIFIC STEEL LLC,

            Plaintiff,

and
                                           Before: Claire R. Kelly, Gary S.
BORUSAN MANNESMANN BORU
                                           Katzmann, and Jane A. Restani,
SANAYI VE TICARET A.û. ET AL.,
                                           Judges
            Plaintiff-Intervenors,
                                           Court No. 19-00009
v.

UNITED STATES ET AL.,

            Defendants.



                             OPINION AND ORDER

[ Denying, without prejudice, Plaintiff and Plaintiff-Intervenor’s motion to enforce
the judgment. ]

                                                           Dated: December 9, 2020

Matthew M. Nolan, Nancy A. Noonan, Diana Dimitriuc Quaia, Jason Rotstein,
Russell A. Semmel, Leah Scarpelli, and Aman Kakar, Arent Fox LLP, of Washington,
DC, for plaintiff Transpacific Steel LLC.

Julie C. Mendoza, Donald B. Cameron, R. Will Planert, Brady W. Mills, Mary S.
Hodgins, Edward J. Thomas, Morris, Manning, & Martin, LLP, of Washington, DC,
for plaintiff-intervenor Borusan Mannesmann Boru Sanayi ve Ticaret A.S. et al.

Lewis E. Leibowitz, The Law Office of Lewis E. Leibowitz, of Washington, DC, for
plaintiff-intervenor The Jordan International Company.

Tara K. Hogan, Assistant Director, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC. Also on the brief were Stephen C.
Court No. 19-00009                                                              Page 2

Tosini and Meen Geu Oh, Senior Trial Counsel, Jeffrey Bossert Clark, Acting
Assistant Attorney General, Jeanne E. Davidson, Director, and Aimee Lee, Assistant
Director.

      Kelly, Judge: Plaintiff Transpacific Steel LLC (“Transpacific”), as well as

Plaintiff-Intervenors Borusan Mannesmann Boru Sanayi ve Ticaret A.û. (“BMB”),

Borusan Mannesmann Pipe U.S. Inc. (“BMP”), and The Jordan International

Company (“Jordan”) (collectively, “Plaintiffs”) move, for the second time, to enforce

the court’s judgment pending appeal to the U.S. Court of Appeals for the Federal

Circuit (“Court of Appeals”). See [Pls.’] Renewed Mot. to Enforce Judgment, Nov. 4,

2020, ECF No. 78; see also Pl. [Transpacific] & Pl.-Intervenors [BMB] et al.’s Resp.

Defs.’ Mot. for a Stay of Enforcement of Judgment Pending Appeal, Aug. 19, 2020,

ECF No. 71 (“Pls.’ Resp. Br.”); [Pls.’] Mot. to Order Defs.’ to Provide Status Report &

Timeline on Refund of Unlawfully Collected Section 232 Tariffs, Aug. 21, 2020, ECF

No. 74 (“Pls.’ Mot. for Status Report & Timeline”); Transpacific Steel LLC v. United

States, 44 CIT __, Slip Op. 20-98 (July 14, 2020) (“Transpacific II”); Notice of Appeal,

Aug. 13, 2020, ECF No. 67 (“Notice of Appeal”); Judgment, July 14, 2020, ECF No. 66

(“Judgment”). For the following reasons, the court denies Plaintiffs’ motion to enforce

the judgment pending appeal of Transpacific II to the Court of Appeals without

prejudice.

                                  BACKGROUND

      The court presumes familiarity with the facts of this case, as set out in

Transpacific II, 44 CIT at __, Slip Op. 20-98 at 3–5, as well as Transpacific Steel LLC
Court No. 19-00009                                                              Page 3

v. United States, 44 CIT __, __, Slip Op. 20-136 at 2–4 (Sept. 14, 2020) (“Transpacific

III”), and now recounts the facts relevant to the disposition of Plaintiffs’ motion. On

January 21, 2020, Plaintiffs jointly moved for judgment on the agency record to

challenge the lawfulness of Proclamation 9772, which imposed additional duties on

certain steel imports from Turkey. See Pl. [Transpacific] & Pl.-Intervenors [BMB] et

al.’s 56.1 Mot. J. Agency R., Jan. 21, 2020, ECF No. 51; see also Proclamation 9772

of August 10, 2018, 83 Fed. Reg. 40,429 (Aug. 15, 2018) (“Proclamation 9772”). On

July 14, 2020, the court granted Plaintiffs’ motion, holding that, in issuing

Proclamation 9772, the President exceeded his statutory authority and violated

Plaintiffs’ Fifth Amendment guarantees. See Transpacific II, 44 CIT at __, Slip Op.

20-98 at 6–22. The court thus granted Plaintiffs’ requested relief and instructed U.S.

Customs and Border Protection to issue Plaintiff and Plaintiff-Intervenors a refund

of the difference between any tariffs collected on imports of steel articles pursuant to

Proclamation 9772 and the 25 percent ad valorem tariff that would otherwise apply.

See generally Judgment; see also [Pl.’s] Am. Compl. at Prayer for Relief, Apr. 2, 2019,

ECF No. 19; [Pl.-Intervenors BMB & BMP’s] Compl. at Prayer for Relief, Dec. 9,

2019, ECF No. 35-1; [Pl.-Intervenor Jordan’s] Consent Mot. Intervene, Attached

Compl. at Prayer for Relief, Dec. 13, 2019, ECF No. 45.

      On August 13, 2020, Defendants filed a notice of appeal of Transpacific II to

the Court of Appeals. See generally Notice of Appeal. Shortly thereafter, Defendants

moved to stay enforcement of the court’s judgment pending appeal. See generally
Court No. 19-00009                                                               Page 4

[Defs.’] Mot to. Stay, Aug. 13, 2020, ECF No. 68 (“Defs.’ Mot”). On August 19, 2020,

Plaintiffs submitted their response in opposition to Defendants’ motion, and the

following day, filed a motion to enforce the judgment, requesting that the court, upon

denial of Defendants’ motion, order Defendants to provide a status report and

timeline for the government’s refund of unlawfully collected additional tariffs.1 See

generally Pls.’ Resp. Br.; Pls.’ Mot. for Status Report & Timeline. Although the court

sua sponte ordered the suspension of liquidation for any unliquidated entries, the

court denied the Defendants’ motion to stay. See Transpacific III, 44 CIT at __, Slip

Op. 20-136 at 3. The court also denied the Plaintiffs’ motion to enforce the judgment

explaining that “the court’s judgment does not provide a deadline for compliance, and

Plaintiffs do not provide any reason to doubt that Defendants will promptly comply

with the court’s judgment should they fail to obtain a stay of enforcement from the

Court of Appeals.” Id. at 9.




1   Specifically, Plaintiffs request the court to instruct the government to:

         [E]xplain the refund process in detail and refund collected Section 232
         tariffs together with such costs and interest as provided by law
         expeditiously and provide the Court with the steps it is taking to
         effectuate the Court’s judgment via a status report and timeline for
         refunds to be filed within one week of the Court’s decision on
         Defendants’ motion for a stay. . .[and] to provide the Court with a status
         report every two weeks after the filing of the first status report along
         with a final status report once all unlawfully collected tariffs are
         refunded.
Pls.’ Mot. for Status Report & Timeline at 3.
Court No. 19-00009                                                           Page 5

      On September 25, 2020, Defendants moved for an emergency stay of the

injunction pending appeal at the Court of Appeals. See Def.-App. [United States’]

Mot. to Stay, [Ct. Appeals] Docket No. 20-2157 (Fed. Cir. Sept. 25, 2020), ECF No.

18. Briefing on the motion for an emergency stay concluded on October 8, 2020, see

Def-App. [United States’] Reply Supp. Mot. to Stay, [Ct. Appeals] Docket No. 20-2157

(Fed. Cir. Sept. Oct. 8, 2020), ECF No. 24, and the opening brief in the appeal was

filed on October 30, 2020. See Br. of Def.-App. [United States], [Ct. Appeals] Docket

No. 20-2157 (Fed. Cir. Sept. Oct. 30, 2020), ECF No. 27.

                JURISDICTION AND STANDARD OF REVIEW

      The court has jurisdiction under 28 U.S.C. § 1581(i)(2) and (4) (2018). The

court has inherent authority to enforce its own judgments. See B.F. Goodrich Co. v.

United States, 18 CIT 35, 36, 843 F. Supp. 713, 714 (1994). This authority includes

the “power to determine the effect of its judgments and issue injunctions to protect

against attempts to attack or evade those judgments.” United States v. Hanover Ins.

Co., 82 F.3d 1052, 1054 (Fed. Cir. 1996).

                                   DISCUSSION

      The court grants motions to enforce a judgment “when a prevailing plaintiff

demonstrates that a defendant has not complied with a judgment entered against it,

even if the noncompliance was due to misinterpretation of the judgment.” GPX Int’l

Tire Corp. v. United States, 39 CIT __, __, 70 F. Supp. 3d 1266, 1272 (2015) (quoting

Heartland Hosp. v. Thompson, 328 F. Supp. 2d 8, 11 (D.C. Cir. 2004)).
Court No. 19-00009                                                             Page 6

      As a threshold matter Defendants urge the court to “stay its hand,” i.e., refrain

from considering the Plaintiffs’ motion in light of the pending appeal. See Defs.’

Resp. to Renewed Mot. to Enforce at 3–4, Nov. 23, 2020, ECF No. 79 (“Defs.’ Resp. to

Renewed Mot.”). Defendants’ suggestion misinterprets the effect of an appeal on the

court’s continuing jurisdiction over its judgment, as well as the court’s prior order.

An appeal divests the court of jurisdiction over “those aspects of the case involved in

the appeal,” see Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982),

but not necessarily over all matters. See, e.g., Invenergy Renewables LLC v. United

States, 44 CIT __, __, Slip Op. 20-144 at 12–45 (Oct. 15, 2020) (finding that U.S.

Court of International Trade (“USCIT”) Rule 62.1 did not allow the court to

reconsider a renewed motion that was already before the Court of Appeals, but that

it did allow the court to modify a preliminary injunction, partially grant a motion to

complete the administrative record and deny a motion to stay the proceedings). The

status of the court’s judgment is distinct from the issues on appeal. USCIT Rule

62(a) provides for a 30-day automatic stay of a judgment. See USCIT R. 62(a).

Consequently, after 30 days there is an enforceable judgment of this Court.

Defendants must promptly comply with that judgment. See Transpacific III, 44 CIT

at __, Slip Op. 20-136 at 8–9. If this court were to “stay its hand” as Defendants

suggest, Defendants would obtain another automatic stay in a case where the law

does not provide for one simply by asking for a stay from the Court of Appeals.
Court No. 19-00009                                                            Page 7

      Further, the court’s order discussed the Defendants’ prompt compliance with

the judgment should it fail to obtain a stay. See Transpacific III, 44 CIT at __, Slip

Op. 20-136 at 9. Defendants have failed, at least for now, to obtain a stay. The court

expects that Defendants will comply with the judgment promptly, i.e., within a

reasonable period of time under the circumstances.

      Nonetheless, Plaintiffs have not demonstrated that the Defendants at this

time have not, under the circumstances, promptly complied with the judgment. The

court in its prior opinion noted that the Defendants might seek to stay the judgment

at the Court of Appeals. See Transpacific III, 44 CIT at __, Slip Op. 20-136 at 9.

Pursuing a legal remedy to forestall the immediate consequences of a judgment,

alone cannot suffice to demonstrate non-compliance. If it did, then the mere request

for a stay would paradoxically create grounds for enforcement. Moreover, prompt

compliance allows for some reasonable amount of time to obtain a stay from the Court

of Appeals while taking other steps to effectuate the judgment. Waiting some period,

here, about two months after briefing the stay before the Court of Appeals, while

taking steps to enforce the judgment is reasonable. Defendants, in their response to

Plaintiffs’ motion, have provided a status report of sorts outlining steps that have

been taken to comply with the judgment. Defendants explain that while awaiting a

decision from the Court of Appeals the government has sought to ascertain the

amount of any refunds owed in the event that the Court of Appeals denies the

government’s request to stay enforcement of the judgment. See Defs.’ Resp. to
Court No. 19-00009                                                             Page 8

Renewed Mot. at 4–5. Waiting two months while pursuing steps in compliance with

this Court’s judgment seems reasonable in this case.

      Waiting three months, by which time the merits of the appeal will likely be

fully briefed before the Court of Appeals, would not seem reasonable in this case. See

Fed. R. App. P. 31(a). Defendants have sought a stay from the Court of Appeals.

They have not obtained one. Unless a stay is granted, there is no stay of judgment

and Defendants are obligated to effectuate this Court’s judgment. See Nken v.

Holder, 556 U.S. 418, 427 (Fed. Cir. 2009) (citations omitted) (explaining that a stay

disrupts the ordinary judicial process). Accordingly, Plaintiffs’ motion to enforce the

judgment is denied, without prejudice.

                                   CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Plaintiffs’ motion to enforce the judgment is denied without

prejudice.

                                                      /s/ Claire R. Kelly
                                                     Claire R. Kelly, Judge

                                                      /s/ Gary S. Katzmann
                                                     Gary S. Katzmann, Judge

                                                      /s/ Jane A. Restani
                                                     Jane A. Restani, Judge

Dated:       December 9, 2020
             New York, New York